PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/399,157
Filing Date: 5 Nov 2014
Appellant(s): Walley et al.



__________________
Ilker Donmez
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/09/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/16/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 11, 13-14, 67-71 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Bylock et al. (US 2013/0195879 A1; see entire document).
Bylock et al. taught a method of treating sepsis comprising administering a PCSK9 inhibitor, i.e., alirocumab (see paragraphs 0616 and 0632, claims 1-2, 8-9 and 15).
In particular, Bylock taught treating cardiovascular diseases including atherosclerosis and all related disorders, myocardial infarction, stroke, aortic aneurysm, sickle cell crisis, ischemi-reperfusion injury, pulmonary arterial hypertension and sepsis (paragraph 0616).  The list of cardiovascular diseases disclosed by Bylock reads on septic shock as well (defined as sepsis plus an organ failure in the instant specification) under the broadest reasonable interpretation.  Moreover, by administering intravenously (paragraph 0635), Bylock implicitly taught treating sepsis or septic shock and met the characterization of the outcome of the subject recited in claims 67-70.  Therefore, Bylock anticipate that present claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 72 and 73 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Bylock et al. (US 2013/0195879 A1) in view of Thain et al. (American Journal of Respiratory and Critical Care Medicine 2012; 185:A5999).
The applied reference has a common author/inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) 

The teaching by Bylock has been discussed above.  Bylock did not teach subjects having one or more GOF PCSK9 alleles or that the subject has a rs644000 A allele.  However, it would have been obvious to one of ordinary skill in the art to treat sepsis or septic shock in patients with SNP rs644000 in PCSK9 gene because PCSK9 rs644000 polymorphism was well known to be associated with increased mortality in patients with septic shock as taught by Thain (see entire document).  Therefore, one of ordinary skill in the art would have been motivated to use the method taught by Bylock in patients with GOF PCSK9 rs644000 polymorphism as they have high risk of mortality.  
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art at the time of the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

 (2) Response to Argument
Bylock et al. clearly taught the claimed invention in the claim section
Appellant argues that Bylock did not teach a method of treating sepsis comprising administering alirocumab.  In response, it is noted that Bylock’s claims clearly disclosed a method of treating cardiovascular disease comprising administering an additional active agent See below sections of Bylock’s claims:


    PNG
    media_image2.png
    320
    787
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    68
    370
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    90
    387
    media_image4.png
    Greyscale


Appellant argues that although Bylock recited “sepsis”, “alirocumab” and “treating cardiovascular disease”, there is no teaching from Bylock that would connect use of a PCSK9 inhibitor specifically to treat sepsis or septic shock.  In response, as noted from above (Bylock’s and an additional pharmaceutically active agent that is alirocumab.  Moreover, Bylock distinctly taught sepsis as a species selected from a short list of cardiovascular diseases (see claim 15 above).  Upon reading the above noted claims of Bylock, one of ordinary skill in the art would have immediately envisaged a method of treating sepsis comprising administering alirocumab as taught by Bylock’s claims. MPEP 2131.02.  In contrast to Appellant’s assertion that the anticipation is by piecing together different parts of Bylock, the claims of Bylock demonstrated a cohesive teaching using alirocumab to treat sepsis all within one section of the reference.
With regards to Appellant’s argument that Bylock’s teaching of using alirocumab as a secondary agent, it is noted given the open language of “comprising”, the present claims do NOT exclude the use of additional agents.  Therefore, Bylock cannot be excluded as prior art because it taught other agents in addition to alirocumab.

Bylock is enabling art
With regards to Appellant’s second argument that Bylock is not enabled, it is noted that prior art printed publications like prior art patents are presumptively enabled barring any contrary showing by applicant or patentee and burden shifts to applicant to submit rebuttal evidence of nonenablement.  See In re Antor Media Corp., 103 USPQ2d 1555 (Fed. Cir. 2012).  
A reference is presumed operable until applicant provides facts rebutting the presumption of operability. In re Sasse, 207 USPQ 107 (CCPA 1980). See MPEP 2121. 
Impax Labs. Inc. v. Aventis Pharm . Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). 
Here, Bylock is enabling in the sense that it describes the claimed invention sufficiently to enable a person of ordinary skill in the art to practice the claimed invention (i.e., administering alirocumab for treating sepsis).  Both features of the claims (i.e., identifying a sepsis patient and administering alirocumab) are within the technical grasp of a person of ordinary skill in the art at the time of the invention.  Therefore, it would not require undue experimentation to practice the method of treating a sepsis patient by administering alirocumab.  Moreover, it is noted that Appellant has not provided facts rebutting the presumption of operability of the prior art teaching.  Therefore, Bylock is enabled.

Response to Appellant’s argument regarding 103 Rejection
	Appellant’s argument against Bylock and Examiner’s response are essentially same as above.  As noted above, Bylock particularly pointed out and distinctly claimed a method of treating sepsis comprising administering alirocumab (claims 1, 8, 9, and 15).  Also as noted, the teaching by Bylock is enabling in that one of skill in the art would be able to practice the method without undue experimentation.  As such, the ordinary artisan would have expectation of success in treating sepsis using alirocumab as taught by Bylock.  The ordinary artisan would have been motivated to practice the method (taught by Bylock) in patients with rs644000 

Respectfully submitted,
/SHARON X WEN/Primary Examiner, Art Unit 1644     
                                                                                                                                                                                                   Conferees:
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644                             

/JEFFREY STUCKER/Supervisory Patent Examiner, Art Unit 1649                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.